DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-11 and 13-19 have been amended. 
Claims 2 and 12 have been cancelled.
Thus Claims 1, 3-11 and 13-19 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
Regarding 35 U.S.C. 112, 1st paragraph
In regards to the In Ipsis Verbis rejection, the In Ipsis Verbis [MPEP 2163.03 V] rejection is withdrawn based upon the newly amended claims.
In regards to the claim language not being found in the specification [MPEP 2163-In re Katz]. Upon further consideration of the certain parts of the specification [00068]-[0070], the rejection is withdrawn.

Regarding 35 U.S.C. 103(a) paragraph
Applicant’s arguments with respect to claim(s) 1, 3-11 and 13-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 10 recites, “wherein the first option is selectable by the first passenger to confirm the share-ride fare for the share-ride, and the second option is selectable by the first passenger to reject the share-ride fare for the share-ride.
Claim 11 recites, “A system for vehicle allocation, the system comprising: circuitry configured to: receive…determine…”
Claim 13 recites, “…the circuitry is further configured to determine a third score…”
Claim 15 recites, “…wherein the circuitry is further configured to determine…”
Claim 17 recites, “…the circuitry is further configured to determine the share-ride discount…”
Claim 19 recites, “the circuitry is further configured to render a user interface… the first passenger to confirm the share-ride fare for the share-ride… the second option is selectable by the first passenger to reject the share-ride fare for the share-ride.”
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.” [MPEP 2103 I C]

Not Positively Recited
Claim 1 recites, “a first score based on at least historical and real-time signals associated with one or more routes…”
Claim 5 recites, “…the share-ride discount is further determined based on historical share-rides associated with the one or more routes.”
Claim 7 recites, “…historical share-rides associated with different time durations of a day”
Claim 11 recites, “…and real-time signals associated with one or more routes…”
 “Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “Identifying, by the one or more processors, one or more routes including the source location and the destination location based on the received first share-ride request.”
“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364678) in view of Copeland et al (US 10,593,213).
As per claim 1, CAO discloses a method for vehicle allocation (See Cao, abstract), the method comprising: 
receiving, by one or more processors (112, 114) over a communication network (100)(130)(120)(FIG. 3)[0093-0096], a share-ride request including at least source and destination locations for a share-ride from a passenger device of a first passenger;[see Cao, abstract, [0009]; [0011]; [0067];
identifying, by the one or more processors, one or more routes including the source location and the destination location based on the received first share-ride request; [0009], [0047]
retrieving, by the one of more processors from a database, information of historical share-ride requests and real-time share-ride requests for the identified one more routes, wherein the historical share-ride requests include share-ride requests initiated in past for sharing rides the one more routes and with the real-time share ride requests initiated in real time with the first share -ride request; [0069], [0089] [0137] 
determining, by the one or more processors, a first score based on the retrieved historical share-ride requests and the retrieved real-time share-ride requests wherein the first score indicates matching of the first passenger with at least a second passenger, who has initiated at least one of the historical share-ride requests in the past or who has initiated one of the real-time share-ride requests, for the share-ride; [ 0047; 0196; 0242]
determining, by the one or more processors, a second score based on a count of vehicles available for the share-ride; [0013; 0019;0102; 0196]
and 
determining, by one or more processors, a share-ride fare based on applying the determined share-ride discount on a fixed ride fare.
allocating, by the one or more processors, a vehicle from the vehicles available for the share-ride to the first passenger based on a confirmation received from the passenger device regarding the share-ride fare [0013; 0019;0102; 0196]
Cao fails to disclose  determining, by one or more processors, a share-ride fare based on applying the determined share-ride discount on a fixed ride fare  This is disclosed by Copeland [see 19:32-40] .It would have been obvious before the effective filing date the one of ordinary skill in the art would have recognized that applying the known technique of Copeland to Cao would have yielded predicted results and resulted in an improved system. I would have been recognized that applying the technique of Copeland to teaching of Cao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate discounted fare features. Further applying a discounted fare to Cao would have been recognized by one of ordinary skill in the art as resulting in an improved system which takes factors into account that is beneficial to the passenger(s).
As per claim 3, Cao discloses further comprising determining, by the one or more processors, a third score based on the first score, wherein the third score indicates the probability of matching of the first passenger with at least the second passenger for sharing the vehicle. [0067]
As per claim 4, Cao discloses wherein the share-ride discount determined based on the third score that is greater than a threshold value is higher in comparison to the share-ride discount determined based on the third score that is less than the threshold value [0140]
As per claim 5, Cao discloses wherein the share-ride discount is further determined based on historical share-rides along with the one or more routes. [0020], [0241]
As per claim 6, Cao discloses wherein the share-ride discount is further determined based on a count of share-ride demand, and wherein the share-ride discount determined based on the count of the share-ride demand that is less than a target demand is higher in comparison to the share-ride discount determined based on when the count of the share-ride demand that is more than the target demand. [0020], [0241]
As per claim 7, Cao discloses wherein the share-ride discount is further determined based on historical share-rides at different time durations of a day, and wherein the share-ride discount for a first time duration of the day is greater than the share-ride discount for a second time duration of the day, based on a count of the historical share-rides during the first time duration of the day being less than a count of the historical share-rides during the second time duration of the day. [0020], [0241]
As per claim 8, Cao discloses wherein the a fixed ride fare for the share-ride that is determined based on at least a distance between the source and destination locations and real-time traffic conditions between the source and destination locations, and wherein the real-time traffic conditions are determined based on sensor data received from at least one of location sensing devices or image sensing devices [0089]; [0130], [0185]
As per claim 9, Cao further comprising rendering, by the one or more processors, a user interface on the passenger device that presents share-ride information of the share-ride comprising at least the share-ride fare. [0089], [0091]
As per claim 10, Cao wherein the user interface further presents a plurality of options including at least a first option and a second option, and wherein the share-ride fare of the share-ride, is confirmed based on a selection of the first option via the user interface, and the share-ride fare of the share-ride is rejected based on a selection of the second option via the user interface [0072], [0073], [0158]
As per claim 11, Cao discloses a system for vehicle allocation, the system comprising: a one or more processors that: receive a share-ride request including at least source and destination locations for a share-ride from a passenger device of a first passenger over a communication network; ;[see Cao, abstract, 0009; 0011; 0067]
determine a first score based on at least historical and real-time signals associated with one or more routes including the source and destination locations, wherein the first score indicates matching of the first passenger with at least a second passenger for the share-ride; [ 0047; 0196; 0242]
determine a second score based on a count of vehicles available for the share-ride requested by the first passenger; determine a share-ride discount for the share-ride based on at least the first and second scores; and allocate a vehicle selected from the available vehicles to the first passenger for the share-ride based on a confirmation of a share-ride fare, including at least the share-ride discount, for the share-ride provided by the first passenger. [0013; 0019;0102; 0196]
As per claim 13, Cao discloses wherein the one or more processors is further determine a third score based on the first and second scores, and wherein the third score indicates matching of the first passenger with at least the second passenger for sharing the selected vehicle. [0067]
As per claim 14, Cao discloses wherein the share-ride discount is higher when the third score is greater than a threshold value in comparison to the share-ride discount when the third score is less than the threshold value. [0140]
As per claim 15, Cao discloses wherein the circuitry is further configured to determine the share-ride discount based on historical share-rides associated with the one or more routes. [0020], [0241]
As per claim 16, Cao discloses wherein the share-ride discount is further determined based on a count of share-ride demand, and wherein the share-ride discount is higher when the count of the share-ride demand is less than a target demand in comparison to the share-ride discount when the count of the share-ride demand is more than the target demand [0241]
As per claim 17, Cao discloses wherein the circuitry is further configured to determine the share-ride discount based on historical share-rides associated with different time durations of a day, wherein the share-ride discount for a first time duration of the day is greater than the share-ride discount for a second time duration of the day, when a count of the historical share-rides during the first time duration of the day is less than a count of the historical share-rides during the second time duration of the day. [0020], [0241]
As per claim 18, Cao discloses wherein the share-ride fare further includes a fixed ride fare for the share-ride that is determined based on at least a distance between the source and destination locations and real-time traffic conditions between the source and destination locations, wherein the real-time traffic conditions are determined based on sensor data received from at least one of location sensing devices or image sensing devices.[0281], [0282]
As per claim 19, Cao discloses wherein the circuitry is further configured to render a user interface on the passenger device for presenting share-ride information of the share-ride comprising at least the share-ride fare, wherein the user interface further presents a plurality of options including at least first and second options, and wherein the first option is selectable by the first passenger to confirm the share-ride fare for the share-ride, and the second option is selectable by the first passenger to reject the share-ride fare for the share-ride. [0072], [0073], [0158]








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692